IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


NOEL BROWN,                   : No. 60 MAP 2022
                         Appellant
                              :
    v.                        : .
                              :
COMMONWEALTH OF PENNSYLVANIA :
AND ERIC TICE, SUPERINTENDENT :
SCI-SOMERSET,                 :
                   Appellees  :

                                            ORDER

PER CURIAM
       AND NOW, this 14th day of July, 2022, the Notice of Appeal is QUASHED. See

Pa.R.A.P. 341(b) (definition of a final order); Pa.R.A.P. 311 Note (specifying that Rule

311(c) “does not relate to a transfer under . . . 42 Pa.C.S. §5103 . . . because such a

transfer is not to a ‘court of coordinate jurisdiction’ . . . ; it is intended that there shall be

no right of appeal from a transfer order based on improper subject matter jurisdiction.”).

See also Pa.R.A.P. 910(a)(5) (“Only the questions set forth in the statement, or fairly

comprised therein will ordinarily be considered by the Court.”); PPL Generation, LLC v.

Dep’t of Envtl. Prot., 986 A.2d 48, 58 n. 11 (Pa. 2009) (same).

       Appellant’s Application for Leave to Supplement Jurisdictional Statement is

DENIED.